Name: Commission Regulation (EC) NoÃ 1559/2006 of 18 October 2006 laying down minimum quality requirements for Williams and Rocha pears in syrup and/or in natural fruit juice under the production aid scheme (Codified version)
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  economic policy;  European Union law;  food technology;  foodstuff
 Date Published: nan

 19.10.2006 EN Official Journal of the European Union L 288/22 COMMISSION REGULATION (EC) No 1559/2006 of 18 October 2006 laying down minimum quality requirements for Williams and Rocha pears in syrup and/or in natural fruit juice under the production aid scheme (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 6(1) thereof, Whereas: (1) Commission Regulation (EEC) No 2319/89 of 28 July 1989 laying down minimum quality requirements for Williams and Rocha pears in syrup and/or in natural fruit juice under the production aid scheme (2) has been substantially amended (3). In the interests of clarity and rationality the said Regulation should be codified. (2) The first paragraph of Article 2 of Regulation (EC) No 2201/96 established a production aid scheme for certain products listed in Annex I thereto. (3) The aim of the minimum quality requirements to be established is to avoid production of products for which there is no demand or products which would create distortion of the market. The requirements must be based on traditional fair manufacturing procedures. (4) The quality requirements laid down in this Regulation constitute additional rules of application further to the provisions of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (4). (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the minimum quality requirements that preserved Williams and Rocha pears in syrup and/or in natural fruit juice, hereinafter referred to as pears in syrup and/or in natural fruit juice, as defined in point 2 of Article 2 of Regulation (EC) No 1535/2003, must meet. Article 2 For the manufacture of pears in syrup and/or in natural fruit juice only pears of the species Pyrus communis L., varieties Williams and Rocha, shall be used. The raw material shall be fresh, sound, clean and suitable for processing. The raw material may have been chilled before being used for the manufacture of pears in syrup and/or in natural fruit juice. Article 3 1. Pears in syrup and/or in natural fruit juice must be manufactured in one of the styles defined in paragraph 2. 2. For the purpose of this Regulation the styles are defined as follows: (a) whole fruit means the whole fruit, with core and with or without stalk; (b) halves means the cored fruit cut into two approximately equal parts; (c) quarters means the cored fruit cut into four approximately equal parts; (d) slices means the cored fruit cut into more than four wedge-shaped parts; (e) dice means the cored fruit cut into regular cube-like parts. 3. Each container with pears in syrup and/or in natural fruit juice shall contain only one style, and the fruit or pieces thereof shall be practically uniform in size. No other type of fruit may be found in the container. 4. The colour of pears in syrup and/or in natural fruit juice shall be characteristic for the variety Williams or Rocha. A slightly pink discoloration shall not be considered a defect. Pears containing special ingredients shall be considered to be of characteristic colour if there is no abnormal discoloration for the ingredients used. 5. Pears in syrup and/or in natural fruit juice shall be free of foreign materials of non-vegetable origin and from foreign flavours and odours. The fruit shall be fleshy and may be variable in tenderness but shall be neither excessively soft nor excessively firm. 6. Pears in syrup and/or in natural fruit juice shall be practically free from: (a) foreign materials of vegetable origin; (b) peel; (c) blemished units. Whole fruits, halves and quarters shall also be practically free from mechanically damaged units. Article 4 1. Fruit, or pieces thereof, shall be considered practically uniform in size when, in a container, the weight of the largest unit is not more than twice the weight of the smallest unit. If there are less than 20 units in a container, one unit may be disregarded. When determining the largest and the smallest units, broken units shall not be taken into consideration. 2. Pears in syrup and/or in natural fruit juice shall be considered as complying with Article 3(6) when the following tolerances are not exceeded: Style Whole, halves and quarters Other Blemished units 15 % by number 1,5 kilograms Mechanically damaged units 10 % by number Not applicable Peel 100 cm2 aggregate area 100 cm2 aggregate area Foreign material of vegetable origin:  Core material 10 units 10 units  Loose pear seeds 80 80  Other material, including loose core material 60 pieces 60 pieces The tolerances allowed, other than those fixed by reference to per cent by number, are per 10 kilograms drained net weight. Cores shall not be considered as a defect in whole styles with core. 3. For the purposes of paragraph 2: (a) blemished units means fruit with discoloration on the surface or spots which definitely contrast with the overall colour and which may penetrate into the flesh, in particular bruises, scab and dark discoloration; (b) mechanically damaged units means units which have been severed into several parts, all of such parts that together equal the size of a full unit being considered as a single unit, or units where the trimming has been excessive and which show serious gouges on the surface of the units which substantially detract from the appearance; (c) peel means both peel adhering to pear flesh and peel found loose in the container; (d) foreign material of vegetable origin means vegetable materials which are irrelevant to the fruit itself or which have been attached to the fresh fruit but should have been removed during processing, in particular core material, pear seeds, stalks and leaves and pieces thereof. Peel shall, however, be excluded; (e) core material means the seed cell or parts thereof whether or not attached to the fruit, with or without seeds. Pieces of core are considered as equivalent to one unit when, having been aggregated, the pieces total approximately one half of a core; (f) loose pear seeds means seeds which are not included in core material but which are loose in the container. Article 5 1. The pears and the syrup and/or natural fruit juice shall occupy at least 90 % of the water capacity of the container. 2. The drained net weight of the fruit shall on average be at least equal to the following percentages of the water capacity, expressed in grams, of the container: Style Containers with a nominal water capacity of  ¥ 425 ml < 425 ml Whole 50 46 Halves 54 46 Quarters 56 46 Slices 56 46 Dice 56 50 3. Where pears in syrup and/or in natural fruit juice are packed in glass containers, the water capacity shall be reduced by 20 ml before the percentages referred to in paragraphs 1 and 2 are calculated. 4. Each container shall be marked with a reference identifying the date and year of production and the processor. The marking, which may be in code form, shall be approved by the competent authorities in the Member State where production takes place. These authorities may adopt additional provisions as to the marking itself. Article 6 The processor shall daily and at regular intervals during the processing period verify that the pears in syrup and/or in natural fruit juice comply with the requirements for qualifying for aid. The result of the verification shall be recorded. Article 7 Regulation (EEC) No 2319/89 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 8 This Regulation shall enter into force on the 20th day following of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 220, 29.7.1989, p. 51. Regulation as amended by Regulation (EC) No 996/2001 (OJ L 139, 23.5.2001, p. 9). (3) See Annex I. (4) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 1663/2005 (OJ L 267, 12.10.2005, p. 22). ANNEX I Repealed Regulation with its amendment Commission Regulation (EEC) No 2319/89 (OJ L 220, 29.7.1989, p. 51) Commission Regulation (EC) No 996/2001 (OJ L 139, 23.5.2001, p. 9) Only Article 2 ANNEX II Correlation table Regulation (EEC) No 2319/89 This Regulation Articles 1 to 4 Articles 1 to 4 Article 5(1), (2) and (3) Article 5(1), (2) and (3) Article 5(4), first sentence Article 5(4), first subparagraph, first sentence Article 5(4), second sentence, first part Article 5(4), first subparagraph second sentence Article 5(4), second sentence, second part Article 5(4), second subparagraph Article 6 Article 6 Article 7   Article 7 Article 8, first paragraph Article 8 Article 8, second paragraph   Annex I  Annex II